           Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 NICK GIOULES,
                                                                     Case No.:
                                   Plaintiff,
                                                                     CLASS & COLLECTIVE
                  -against-                                          ACTION COMPLAINT

ANTIGUA PHARMACY LLC and
BRENDALIS ANTIGUA,

                                    Defendants.
-----------------------------------------------------------------X

          Plaintiff NICK GIOULES (hereinafter, “Plaintiff” or “Mr. Gioules”), by and through

 his attorneys, SHALOM LAW, PLLC., files this Complaint against Defendants, ANTIGUA

 PHARMACY LLC (hereinafter the “Corporate Defendant” or “the Pharmacy”) and

 BRENDALIS ANTIGUA (hereinafter the “Individual Defendant” or “Antigua”), and states

 upon information and belief as follows:

                                        INTRODUCTION

          1.      Plaintiff brings this action to recover unpaid wages, overtime wages,

 liquidated damages, interest (pre- and post-judgment), spread-of-hours compensation, and

 reasonable attorneys’ fees and costs under the Fair Labor Standards Act of 1938, as amended

 (29 U.S.C. §§ 201, et seq.) (“FLSA”), the wage orders promulgated thereunder by the United

 States Department of Labor (“USDOL”) and codified at 29 C.F.R. §§ 500, et seq., and

 Articles 6, 7, and 19 of the New York Labor Law and the wage orders promulgated

 thereunder by the New York State Department of Labor and codified at 12 N.Y.C.R.R. §§

 146, et seq. (“NYLL”).

          2.      Upon information and belief, Defendants have willfully and intentionally

 committed widespread violations of the FLSA and NYLL.
          Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 2 of 19




         3.     Defendants have done so by engaging in a pattern and practice of failing to

pay its employees, including Plaintiff, overtime compensation for all hours worked in excess

of forty (40) hours for each workweek or the spread-of-hours pay each employee was entitled

to for time worked in excess of ten (10) hours.

         4.     On or since September 1, 2019, Plaintiff was hired by Defendants to work at

the Pharmacy.

         5.     Plaintiff regularly worked in excess of forty-five (45) hours per week, but

was not compensated properly for the actual number of hours he worked, including for his

overtime hours each week, or for the spread-of- hours pay he was lawfully entitled to

applicable under state and federal laws.

                               JURISDICTION AND VENUE

         6.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 et seq.

(FLSA), and 28 U.S.C. § 1337 (interstate commerce).

         7.     This Court has supplemental jurisdiction over the New York State law claims,

conferred by 28 U.S.C. § 1367(a), as such claims are so related in this action within such original

jurisdiction that they form part of the same case or controversy under Article III of the United

States Constitution.

         8.     Venue is proper the Southern District of New York pursuant to 28 U.S.C.

§1391(b) because a substantial part of the events or omissions giving rise to the claims

occurred in this District, and because the Pharmacy is located within this District.

                                        THE PARTIES

         9.     Plaintiff was and is a resident of Suffolk County, New York at all relevant

times.
        Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 3 of 19




       10.    Plaintiff was hired by the Defendants on September 1, 2019.

       11.    The Pharmacy is a limited liability company duly organized under and authorized

to do business under the laws of the State of New York with its principal place of business in

Bronx County, New York.

       12.    Upon information and belief, the Individual Defendant resides in Bronx County,

New York and is the sole managing member of the Pharmacy.

       13.    During all relevant times herein, the Defendants were Plaintiff’s employer within

the meaning of the FLSA and the NYLL.

                                  NATURE OF THE ACTION

       14.    Plaintiff brings this action (a) pursuant to the FLSA and the regulations thereto;

and (b) pursuant to the NYLL (§ 650 et seq.) and the New York Commissioner of Labor’s Wage

Order (the “Wage Orders,”) codified at 12 N.Y.C.R.R. §§ 146, et seq. based upon the following

acts and/or omissions which Defendants committed:

              i.     Defendants’ failure to pay proper minimum wage and overtime

       compensation required by federal and state law and regulations to Plaintiff, who worked

       in excess of forty (40) hours each week;

              ii.    Defendants’ failure to pay Plaintiff spread-of-hours compensation for every

       day he worked in excess of ten (10) hours, as required by NYLL §§ 190, et seq., and §§

       650, et seq., and New York State Department of Labor regulations § 146-1.6; and

              iii.   Defendants’ failure to provide Plaintiff with a wage notice and proper

       paystubs as required by NYLL § 195.

       15.    Defendants have knowingly and willfully engaged in a policy, pattern, and

practice of violating the FLSA and NYLL, as detailed in this Complaint.
         Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 4 of 19




                                   STATEMENT OF FACTS

        16.      At all times relevant hereto, the Defendants committed the following acts and/or

omissions intentionally and willfully, with knowledge that they have been violating federal and

state laws and Plaintiff has thus been economically injured.

        17.      Plaintiff worked for the Defendants from on or about September 1, 2019 through

on or about May 31, 2020.

        18.      Plaintiff was hired by Defendants to work as a supervising pharmacist at the

Pharmacy, located at 1961 Southern Boulevard, Bronx, NY 10460-1419.

        19.   Immediately after his hiring, Plaintiff began working and worked at least forty-

five (45) hours for every workweek for the Defendants at the Pharmacy.

        20.   Defendants knowingly, willfully, and intentionally assigned Plaintiff to work at

least forty-five (45) hours every workweek.

        21.      Defendants agreed to pay Plaintiff $55.00 per hour for every hour worked, such

that he understood and expected to receive $2,200.00 for his first forty (40) hours of work

performed and $82.50 for every hour of overtime work in excess of forty (40) hours worked per

week.

        22.      However, Defendants only paid Plaintiff $55.00 for every hour worked

regardless of the fact he worked more than forty (40) hours per week for virtually every

workweek he worked for Defendants.

        23.      As such, Plaintiff worked hours for which he was not properly compensated

under the law.

        24.      Additionally, Defendants never paid Plaintiff the spread-of-hours compensation

he was entitled to for each day that he worked an interval in excess of ten (10) hours.
         Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 5 of 19




       25.     Upon information and belief, the Pharmacy did not maintain records of the hours

Plaintiff worked in direct violation of the law.

       26.     At all relevant times during his employment with the Defendants, Plaintiff was

not exempt under federal and state laws requiring employers to pay employees overtime, as

– inter alia – Defendants paid Plaintiff on an hourly basis.

       27.     Notwithstanding, at all relevant times, the Defendants knowingly and willfully

failed to pay Plaintiff lawful overtime compensation of one and one-half times (1.5x) his regular

rate of pay for all hours worked over forty (40) in a given workweek.

       28.     The Defendants also knowingly and willfully failed to pay Plaintiff the spread-

of-hours compensation he was entitled to for every day he worked in excess of ten (10) hours.

       29.     Moreover, the Defendants have willfully disregarded and purposefully evaded

the recordkeeping requirements of the FLSA and NYLL and supporting regulations, by failing

to provide Plaintiff with a time-of-hire wage notice detailing his rate(s) of pay and frequency of

pay, neglecting to give Mr. Gioules any accurate wage statements, and entirely disregarding its

duty to maintain accurate payroll records.

       30.     Upon information and belief, the Defendants, by and through their agents and

employees, chose not to maintain adequate and accurate written records of actual hours worked

and true wages earned by Mr. Gioules in order to facilitate their exploitation of his labor.

       31.     Upon information and belief, Defendants willfully and intentionally maintained

a pattern and practice of unlawfully failing to appropriately compensate its employees and

actively disregarding record-keeping requirements.

       32.     Additionally, as if Defendants had not economically injured Plaintiff enough, the

Defendants required Mr. Gioules to pay for supplies the Defendants needed totaling $10,541.89.
         Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 6 of 19




        33.     Though the Defendants reimbursed Plaintiff $5,527.00 by check, the payment

bounced and Plaintiff incurred a bank fee for the bounced check.

        34.     Moreover, it was unlawful for the Defendants to require Plaintiff to pay for the

supplies, and the same amounts to an unlawful deduction from wages.

        35.     Defendants also retaliated against Plaintiff for complaining about the bounced

check in the amount of $5,527.00.

        36.     After repeatedly demanding payment, Defendants responded by terminating him.

        37.     Upon information and belief, it is clear that Defendants have knowingly,

willfully, intentionally, and maliciously committed widespread violations of the FLSA and

NYLL, entitling Mr. Gioules to his full pay, 100% liquidated damages as set forth herein, as

well as attorneys’ fees & costs, and any and all other remedies this Court deems just, equitable,

and proper.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        38.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees employed by Defendants on

or after the date that is six (6) years before the filing of the Complaint (“FLSA Collective

Plaintiffs”).

        39.     At all relevant times, Plaintiff and FLSA Collective Plaintiffs are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are

and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them proper compensation for all hours worked, due to a policy of time shaving. The claims of

Plaintiff stated herein are essentially the same as those of other FLSA Collective Plaintiffs.
         Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 7 of 19




       40.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA

Collective Plaintiffs are readily ascertainable. For purposes of notice and other purposes related

to this action, their names and addresses are readily available from Defendants. Notice can be

provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                                  RULE 23 CLASS ALLEGATIONS

       41.     Plaintiff brings claims for relief pursuant to Rule 23 of the Federal Rules of Civil

Procedure, on behalf of all non-exempt employees (including but not limited to cooks, bakers,

and drivers) employed by Defendants on or after the date that is six (6) years before the filing

of the Complaint (the “Class” or “Class Members”).

       42.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

Class Members are readily ascertainable. The number and identity of the Class Members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class Member are also determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under Rule 23.

       43.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, the facts on which the calculation of that number

are presently within the sole control of Defendants, there is no virtually doubt that there are more

than forty (40) members of the Class.
         Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 8 of 19




       44.     Plaintiff’s claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by

each member of the Class in separate actions. All Class Members were subject to the same

corporate practices of Defendants, as alleged herein, of (i) failing to pay wages, including

overtime due to time shaving, (ii) failing to pay them the spread of hours premium for workdays

exceeding ten (10) hours, (iii) failing to provide Class Members with proper wage statements

with every payment of wages, and (iv) failing to properly provide wage notices to Class

Members, at date of hiring and annually, per requirements of the NYLL.

       45.     Defendants’ corporate-wide policies and practices affected all Class Members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class Member. Plaintiff and Class Members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

       46.     Plaintiff is able to fairly and adequately protect the interests of the Class and has

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       47.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation where

6 individual class members lack the financial resources to vigorously prosecute a lawsuit against

a corporate defendant. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without

the unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small
           Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 9 of 19




in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a

great expenditure of Court and public resources; however, treating the claims as a class action

would result in a significant saving of these costs. The prosecution of separate actions by

individual members of the Class would create a risk of inconsistent and/or varying adjudications

with respect to the individual members of the Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          48.   Defendants and other employers throughout the state violate the NYLL. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation. Former

employees are fearful of bringing claims because doing so can harm their employment, future

employment, and future efforts to secure employment. Class actions provide class members who

are not named in the Complaint a degree of anonymity, which allows for the vindication of their

rights while eliminating or reducing these risks.

          49.   There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

  A. Whether Defendants employed Plaintiff and the Class Members within the meaning of

      the NYLL;
     Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 10 of 19




B. What are and were the policies, practices, programs, procedures, protocols and plans of

   Defendants regarding the types of work and labor for which Defendants did not pay

   Plaintiff and the Class Members properly;

C. At what common rate, or rates subject to common methods of calculation, were and are

   Defendants required to pay Plaintiff and the Class Members for their work;

D. Whether Defendants properly notified Plaintiff and the Class Members of their regular

   hourly rate and overtime rate;

E. Whether Defendants improperly paid Plaintiff and the Class Members on a fixed salary

   basis, when New York law requires that all non-exempt employees be paid on an hourly

   basis;

F. Whether Defendants paid Plaintiff and the Class Members overtime wages at a proper

   rate that is at least one-and-one-half times the regular rate of pay;

G. Whether Defendants properly compensated Plaintiff and Class Members for all hours

   worked;

H. Whether Defendants caused time shaving by paying Plaintiff and Class Members only for

   those hours which they were scheduled to work, rather than for the actual hours that they

   worked;

I. Whether Defendants paid Plaintiff and the Class Members the spread of hours premium

   for workdays that exceeded ten (10) hours;

J. Whether Defendants provided proper wage statements to Plaintiff and the Class Members

   per requirements of the NYLL; and

K. Whether Defendants provided proper wage and hour notices to Plaintiff and the Class

   Members per requirements of the NYLL.
        Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 11 of 19




                                     CAUSES OF ACTION

                                   FIRST CLAIM FOR RELIEF
                                 (FLSA Overtime Wage Violations)

      50.       Plaintiff repeats and realleges every paragraph above as though fully set

forth herein.

       51.      The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a workweek longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-

half times (1.5x) the regular rate at which he is employed, or one and one-half times (1.5x) the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).

       52.      Throughout the statute of limitations period covered by these claims, Plaintiff

regularly worked in excess of forty (40) hours per workweek, but was not compensated at a rate

of one and a half times (1.5x) his hourly pay for each hour worked over forty (40).

       53.      At all relevant times hereto, Defendants operated under policies, programs,

practices, procedures, protocols, routines, and rules of knowingly and willfully failing and

refusing to pay Plaintiff at one and a half times his regular rate of pay for all hours he worked

in excess of forty (40) hours per workweek.

       54.      Further, at all relevant times hereto, Defendants actively failed to keep accurate

required records of the overtime worked by Plaintiff, both knowingly and willfully, in violation

of the FLSA.

       55.      Instead, Defendants paid Plaintiff a flat $55.00 per hour to compensate him for

both the regular and the overtime hours he worked each week.

       56.      Defendant knowingly and intentionally disregarded its legal obligations under

the FLSA.
          Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 12 of 19




          57.   Upon information and belief, Defendants’ failure to pay Plaintiff at an accurate

overtime rate in violation of the FLSA was not in good faith.

          58.   The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§ 207 as Defendants has shall be liable to the employees affected in the amount of their unpaid

overtime compensation, and in an additional equal amount as liquidated damages. 29 USC §

216(b).

          59.   Accordingly, Plaintiff seeks damages in the amount of his respective unpaid

compensation, liquidated damages as provided by the FLSA, attorneys’ fees and costs, and other

such legal and equitable relief as this Court deems just and proper.

                               SECOND CLAIM FOR RELIEF
                              (NYLL Overtime Wage Violations)

          60.   Plaintiff repeats and realleges every paragraph above as though fully set forth

herein.

          61.   At all relevant times, Plaintiff was employed by Defendants within the

meaning of New York Labor Law §§ 2 and 651.

          62.   New York law prohibits an employer from permitting an employee to work

without paying overtime wages of one and a half times (1.5x) of his regular rate for all hours

worked in excess of forty (40) in any workweek.

          63.   Throughout the statute of limitations period covered by these claims,

Defendants knowingly, willfully, regularly, and repeatedly failed to pay Plaintiff at the

required overtime rates, one and a half times (1.5x) his regular rate of pay, for all hours

worked in excess of forty (40) per workweek.

          64.   Defendants’ violation of the NYLL was not in good faith.
          Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 13 of 19




          65.   As a direct and proximate result of Defendants’ willful and unlawful conduct,

as set forth herein, Plaintiff has sustained damages and seeks recovery for unpaid wages in

an amount to be determined at trial, attorneys’ fees, costs, liquidated damages, and

prejudgment interest as provided by NYLL § 663 and supporting regulations, and such other

legal and equitable relief as this Court deems just and proper.

                                 THIRD CLAIM FOR RELIEF
                                   (NYLL Failure to Notify)

          66.   Plaintiff repeats and realleges every paragraph above as though fully set forth

herein.

          67.   Pursuant to §195(1) of the NYLL, within ten business days of Plaintiff’s hiring,

Defendants were obligated to provide him with a notice describing, inter alia, his hourly regular

and overtime rates of pay.

          68.   Pursuant to §195(3) of the NYLL, Defendants were obligated to provide Plaintiff

with a wage and pay statement, specifying his regular and overtime rates of pay, hours worked,

and regular pay period.

          69.   Defendants willfully and knowingly failed to provide Plaintiff with any accurate

wage notices or paystubs regarding any of the hours Plaintiff worked at the Pharmacy a blatant

violation of §195 of the NYLL.

          70.   As a direct and proximate result of Defendants’ willful and unlawful conduct, as

set forth herein, Plaintiff has sustained damages and seeks damages in accordance with §195 of

the NYLL for each week Defendants failed to provide such notice and paystubs, along with

attorneys’ fees, costs and prejudgment interest as provided by NYLL § 198 and supporting

regulations, and such other legal and equitable relief as this Court deems just and proper.
        Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 14 of 19




                                 FOURTH CLAIM FOR RELIEF
                                 (NYLL Failure to Keep Records)

       71.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       72.      NYCRR § 146-2.1 requires that employers maintain, establish, and preserve an

employee’s weekly payroll records for a period of not less than six years

       73.      Defendants did not maintain, establish, or preserve accurate records of

Plaintiff’s weekly pay.

       74.      Upon information and belief, Defendants failed to maintain adequate and accurate

written records of the actual hours worked and true wage earned by Plaintiff in order to facilitate

their exploitation of Plaintiff’s labor.

       75.      Defendants’ failure to maintain accurate records was not in good faith.

       76.      As a result of Defendants’ unlawful conduct, Plaintiff has sustained damages,

including loss of earning, in an amount to be established at trial, liquidated damages,

prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

                                FIFTH CLAIM FOR RELIEF
                    (NYLL Failure to Provide Spread of Hours Compensation)

        77.     Plaintiff re-alleges and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        78.     The NYLL requires employers to pay an extra hour’s pay for every day that an

employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§650,

et seq., and New York State Department of Labor regulations § 146-1.6.

        79.     By completely disregarding Plaintiff’s hours spent working for the Pharmacy past

his off time during his 6 a.m. to 3:30 p.m. shifts, Defendants were willfully and knowingly
        Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 15 of 19




avoiding paying Plaintiff the spread-of-hours pay he was owed for these shifts.

       80.     Thus, Defendants’ failure to pay Plaintiff his due spread-of-hours pay constituted

a willful violation of the NYLL, and was not in good faith.

                                SIXTH CLAIM FOR RELIEF
                                    (FLSA Retaliation)

       81.    Plaintiff re-alleges and incorporate by reference all preceding paragraphs as though

fully set forth herein.

       82.    Section 215(a)(3) of the FLSA prohibits “any person” from retaliating against an

employee because he or she has “filed any complaint or instituted or caused to be instituted any

proceeding under or related to” the rights contained in the FLSA.

       83.    Section 216(b) of the FLSA establishes a right of action against “[a]ny employer

who violates the provisions of section 215(a)(3) of this title.” Section 203(d) of the FLSA defines

“employer” as “any person acting directly or indirectly in the interest of an employer in relation

to an employee,” save for labor organizations.

       84.    The Corporate Defendant was Plaintiff’s employer.

       85.    The Individual Defendant was Plaintiff’s individual employer.

       86.    Plaintiff’s complaints regarding the bounced check and repeated demands for

payment constituted a protected activity under the FLSA.

       87.    Thus, Defendants’ decision to terminate Plaintiff in response to his demand for

payment constituted retaliation within the meaning of Section 215(a)(3) of the FLSA, as each

action was taken in direct response to Plaintiff’s assertion of workplace rights protected by the

FLSA.

       88.     As a direct, foreseeable, and proximate result of Defendants’ actions, Plaintiff has

incurred and continues to incur expenses, including but not limited to attorneys’ fees and costs.
       Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 16 of 19




       89.    Defendants committed the acts alleged maliciously, fraudulently, and oppressively

with the wrongful intent to injure Plaintiff. Defendant acted with an improper and evil motive

amounting to malice and conscious disregard for Plaintiff’s rights. The acts taken toward Plaintiff

were carried out by Defendant acting in deliberate, callous, and intentional manner with a desire

to injure and damage.

       90.    Pursuant to Section 216(b) of the FLSA, Plaintiff is entitled to legal and equitable

relief including declaratory relief, compensatory and punitive damages, as well as reasonable

attorneys’ fees and costs.

                               SEVENTH CLAIM FOR RELIEF
                                    (NYLL Retaliation)

        91.   Plaintiff re-alleges and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        92.   Section 215.1(a) NYLL prohibits any “employer” from retaliating against an

employee because he or she has “made a complaint to his or her employer, or to the commissioner

or his or her authorized representative, or to the attorney general or any other person, that the

employer has engaged in conduct that the employee, reasonably and in good faith, believes

violates any provision of” the NYLL. Section 215.2(a) of the NYLL establishes a right of action

against “any employer or persons alleged to have violated the provisions of this section.”

Section2.6 of the NYLL defines “employer” as “the person employing any such [employee].”

        93.   The Corporate Defendant was Plaintiff’s employer.

        94.   The Individual Defendant was Plaintiff’s individual employer.

        95.   Plaintiff demanding payment for the bounced check constituted a protected activity

under the NYLL.
       Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 17 of 19




       96.     Defendants’ actions of terminating him constitutes retaliation within the meaning

of Section 215(1)(a) of the NYLL,, as they were taken in direct response to Plaintiff’s assertion

of workplace rights protected by the NYLL.

       97.     Plaintiff has duly served notice of this action upon the Attorney General of the State

of New York.

                                     PRAYER FOR RELIEF

  WHEREFORE, Plaintiff, on behalf of himself, FLSA Collective Plaintiffs

  and Class Members, respectfully requests that this Court grant the following

  relief:

             A. A declaratory judgment that the practices complained of herein are unlawful

                under the FLSA and NYLL;

             B. An injunction against Defendants and their officers, agents, successors,

                employees, representatives and any and all persons acting in concert with them

                as provided by law, from engaging in each of the unlawful practices, policies and

                patterns set forth herein;

             C. An award of unpaid overtime wages, including due to Defendants’ policy of time

                shaving under the FLSA and NYLL;

             D. An award of unpaid spread of hours premium due under the NYLL;

             E. An award of statutory penalties as a result of Defendants’ failure to comply with

                the NYLL wage notice and wage statement requirements;

             F. An award of liquidated and/or punitive damages as a result of Defendants’

                willful failure to pay proper wage and overtime compensation and retaliation,

                pursuant to 29 U.S.C. § 216;
        Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 18 of 19




           G. An award of liquidated and/or punitive damages as a result of Defendants’

               willful failure to pay proper wage and overtime compensation, and retaliation,

               pursuant to the NYLL;

           H. An award of pre-judgment and post-judgment interest, costs and expenses of this

               action together with reasonable attorneys’ and expert fees and statutory penalties;

           I. Designation of Plaintiff as Representative of the FLSA Collective Plaintiffs;

           J. Designation of this action as a class action pursuant to F.R.C.P. 23;

           K. Designation of Plaintiff as Representative of the Class; and

           L. Such other and further relief as this Court deems just and proper.

                              DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury on all questions of fact raised by the complaint.

Dated: Forest Hills, New York
      July 27, 2021
                                                              SHALOM LAW, PLLC

                                                              /s/ Jonathan Shalom
                                                              Jonathan Shalom, Esq.
                                                              105-13 Metropolitan Avenue
                                                              Forest Hills, NY 11375-6737
                                                              (718) 971-9474 (office)
                                                              (718) 865-0943 (facsimile)
                                                              jonathan@shalomlawny.com

                                                              Attorneys for Plaintiff
Case 1:21-cv-06400-JPC Document 1 Filed 07/27/21 Page 19 of 19
